Case 1:15-cr-00378-PGG Document 119 Filed 08/26/19 Page 1of1
Law Office Of

Joaquin Perez
6780 Coral Way * Miami, Florida 33155
Phone (305) 261-4000 + Fax (305) 662-4067

jplaw!@bellsouth.net
(Also admitted in Massachusetts and Rhode Island)

Via ECF
August 26, 2019

The Honorable Paul G. Gardephe
United States District Judge
Southern District of New York
New York, New York 10007

Re: United States v. Fredy Renan Najera Montoya
15-cr-378 (PGG-1)

Dear Judge Gardephe:

In compliance with this Court’s Order dated August 5, 2019, (Document 118) permitting
Defendant to submit a letter by Monday, August 26, 2019, Defendant asserts his actual
innocence to Count One of the Superseding Indictment and demands a trial by jury.

If the government submits a reply by September 9, 2019, stating that it wishes to litigate
Defendant’s motion to withdraw his plea, Defendant Najera will request a four (4) week
extension to submit additional evidence and memorandum of law regarding the actual conflict
resulting from Attorney Rocha’s prior representation of Ramon Matta Waldurraga and how the
actual conflict of interest prejudiced Defendant Najera in preparing for trial and at the change of
plea on December 10, 2018.

Respectfully submitted,

/s/ Joaquin “‘PDevez /
JOAQUIN PEREZ, ESQ.
NYB: 52376532

6790 Coral Way

Miami, Florida 33155

Tel. (305) 261-4000
jplaw1@bellsouth.net

 

cc: Matthew J. Laroche, AUSA
Emil J. Bove, III, AUSA
(Via ECF)
